December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   WINSTON LEON HENDRICKS, Appellant

NO. 14-15-00673-CV                    V.

   SHARON KAYE (BERWICK) BARKER, INDIVIDUALLY AND AS THE
    INDEPENDENT EXECUTRIX OF THE ESTATE OF JAMES LUTHER
                      BERWICK, Appellee
               ________________________________

      This cause, an appeal from the “Order of Dismissal” signed August 7, 2015,
was heard on the transcript of the record. We have inspected the record and find no
error in the trial court’s ruling. We order the ruling of the court below
AFFIRMED.

       We order appellant, Winston Leon Hendricks, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.